Exhibit 10.1

 

THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (“Agreement”) dated as of March , 2017, between
Ameri Holdings, Inc., a Delaware corporation (the “Company”), and [NAME] (the
“Purchaser”). Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Note (as defined below).

W I T N E S S E T H:

WHEREAS, the Company desires to sell, and the Purchaser desires to purchase, an
8% Convertible Unsecured Promissory Note due March , 2020 of the Company, which
note shall be in the aggregate principal amount of [AMOUNT] ($ ) and shall be in
substantially the form of Exhibit A hereto (the “Note”);

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I


Purchase and Sale of the Note

Section 1.1     Purchase of the Note. At the Closing (as hereinafter defined)
and subject to the terms and conditions hereof and in reliance upon the
representations, warranties and agreements contained herein, the Company will
issue and sell the Note to the Purchaser, and the Purchaser will purchase the
Note from the Company, for the purchase price equal to the original principal
amount of the Note (the “Purchase Price”). For purposes hereof, the term
“Conversion Shares” means any shares of common stock, par value $0.01 per share,
of the Company (“Common Stock”), into which the Note is convertible according to
its terms.

Section 1.2     The Closing. The purchase and sale of the Note shall take place
at a closing (the “Closing”) on the date hereof or such other date as the
Purchaser and the Company may agree upon (the “Closing Date”). At the Closing,
the Company shall deliver to the Purchaser the Note purchased hereunder,
registered in the name of the Purchaser or its nominee. On the Closing Date, the
Purchaser shall deliver by wire transfer the cash Purchase Price hereunder to an
account designated in writing by the Company. In addition, each party shall
deliver all documents, instruments and writings required to be delivered by such
party pursuant to this Agreement at or prior to the Closing.

   

 



Section 1.3     Registration Rights Agreement. At the Closing, the Company and
the Purchaser will enter into a Registration Rights Agreement in substantially
the form set forth as Exhibit B hereto (the “Registration Rights Agreement”).

ARTICLE II


Representations and Warranties

Section 2.1     Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to the Purchaser as of
the date hereof and the Closing Date:

(a)     Organization and Qualification; Material Adverse Effect. The Company is
a corporation duly incorporated and existing in good standing under the laws of
the State of Delaware and has the requisite corporate power to own its
properties and to carry on its business as now being conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary other than those in which the
failure so to qualify would not have a Material Adverse Effect. “Material
Adverse Effect” means any adverse effect on the business, operations,
properties, prospects or financial condition of the Company and its
subsidiaries, if any, and which is (either alone or together with all other
adverse effects) material to the Company and its subsidiaries.

(b)     Authorization; Enforcement. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Note, the
Registration Rights Agreement and any other agreements or documents delivered by
the Company at the Closing (“Transaction Documents”) and to issue the Note in
accordance with the terms hereof, (ii) the execution and delivery of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including the issuance of the
Note, have been duly authorized by all necessary corporate action, and no
further consent or authorization of the Company or its Board of Directors (or
any committee or subcommittee thereof) or stockholders is required, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute valid and binding obligations of the
Company enforceable against the Company, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application, and (v) the Conversion Shares have been duly authorized and, upon
issuance thereof and payment therefor in accordance with the terms of the Note,
as the case may be, will be validly issued, fully paid and non-assessable, free
and clear of any and all liens, claims and encumbrances.

(c)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby and issuance of the Note and the Conversion
Shares will not (i) result in a violation of the Certificate of Incorporation of
the Company, as amended; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) to the Company’s knowledge result
in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected, except in the case of
clause (ii), such conflicts that would not have a Material Adverse Effect.

 2 

 



(d)     SEC Documents. Since December 31, 2016, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). To the Company’s knowledge, as of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(e)     No Contemplated Bankruptcy. On the date hereof, the Company does not
contemplate and has no knowledge of any person contemplating the filing of any
petition against the Company or any subsidiary under any federal or state
bankruptcy, insolvency, receivership or other such law. The Company does not
intend to, and does not believe that it will, incur debts and liabilities
(including, among other things, contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of Company).
The execution, delivery, observance, performance and fulfillment of Company’s
obligations and duties under this Agreement will not render the Company
insolvent or unable to pay its debts as they become due. The Company has (a) not
entered into the transactions contemplated by this Agreement with the actual
intent to hinder, delay, or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under this Agreement.

Section 2.2     Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof and the Closing Date:

(a)     Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”). The
Purchaser has such knowledge and experience in financial and business matters
that the Purchaser is capable of evaluating the merits and risks of the purchase
of the Note and the Conversion Shares. The Purchaser is not registered as a
broker or dealer under Section 15(a) of the Exchange Act, affiliated with any
broker or dealer registered under Section 15(a) of the Exchange Act, or a member
of the Financial Industry Regulatory Authority.

 3 

 



(b)     Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company which have been requested and materials relating to the offer and sale
of the Note and the Conversion Shares, which have been requested by the
Purchaser. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Purchaser acknowledges that its
purchase of the Note and (if applicable) the Conversion Shares involves a high
degree of risk and that Purchaser may never recover Purchaser’s investment in
these securities.

(c)     Investment Representation. The Purchaser is purchasing the Note for the
Purchaser’s own account and not with a view to distribution in violation of any
securities laws. The Purchaser has been advised and understands that neither the
Note nor the Conversion Shares have been registered under the Securities Act or
under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law. The Purchaser has been
advised and understands that the Company, in issuing the Note, is relying upon,
among other things, the representations and warranties of the Purchaser
contained in this Section 2.2 in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.

(d)     Rule 144. The Purchaser understands that there is no public trading
market for the Note, that none is expected to develop, and that the Note must be
held indefinitely unless and until such Note, or if applicable, the Conversion
Shares, are registered under the Securities Act or an exemption from
registration is available. The Purchaser has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act.

ARTICLE III


Covenants and Acknowledgments

Section 3.1     Junior, Subordinated Status of the Note. The Note shall be
junior and subordinate to, and the Company shall be permitted to incur, any
indebtedness under a Qualified Credit Facility. For purposes hereof, a
“Qualified Credit Facility” shall mean any secured or unsecured credit facility
that the Company may obtain after the date hereof from a lender that makes
commercial loans or extends commercial credit facilities in the ordinary course
of its business which is secured by inventory and/or accounts receivable.
Purchaser hereby agrees to execute any acknowledgment or sign any reasonable
subordination agreement evidencing the fact that the Note is subordinate to such
a credit facility in all respects, including right of payment and security.

 4 

 



ARTICLE IV


Legend and Stock

Upon payment therefor as provided in this Agreement, the Company will issue the
Note in the name the Purchaser or its designees and in such denominations to be
specified by the Purchaser prior to (or from time to time subsequent to)
Closing. The Note and any certificate representing Conversion Shares issued upon
conversion thereof, prior to such Conversion Shares being registered under the
Securities Act for resale or available for resale under Rule 144 under the
Securities Act, shall be stamped or otherwise imprinted with a legend in
substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

The Company agrees to reissue the Note and Conversion Shares without the legend
set forth above, at such time as (i) the holder thereof is permitted to dispose
of securities pursuant to Rule 144 under the Securities Act, or (ii) such
securities are sold to a purchaser or purchasers who (in the opinion of counsel
to the seller or such purchaser(s), in form and substance reasonably
satisfactory to the Company and its counsel) are able to dispose of such shares
publicly without registration under the Securities Act, or (iii) such securities
have been registered under the Securities Act.

ARTICLE V


Governing Law; Miscellaneous

Section 5.1     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.

Section 5.2     Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

Section 5.3     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 5.4     Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 5 

 



Section 5.5     Entire Agreement; Amendments; Waivers. This Agreement supersedes
all other prior oral or written agreements between the Purchaser, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
(including the other Transaction Documents) contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor the
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters. In addition:

(a)     The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Company and the Purchaser.

(b)     Except as provided herein, no failure or delay on the part of the
Purchaser in exercising any power or right under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Company in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by the Purchaser shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

Section 5.6     Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing, must be delivered by (i) hand delivery, (ii) nationally recognized
overnight carrier or (iii) email, and will be deemed to have been delivered upon
receipt. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Ameri Holdings, Inc.
100 Canal Pointe Blvd., Suite 108
Princeton, New Jersey 08540

Telephone: (732) 243-9250
Attention: Mr. Giri Devanur, President and Chief Executive Officer

Email: giri.devanur@ameri100.com



With a copy to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas

New York, New York 10019
Telephone: (212) 451-2289
Attention: Adam W. Finerman, Esq.
Email: afinerman@olshanlaw.com

 



 6 

 

 



If to the Transfer Agent:

Corporate Stock Transfer

3200 Cherry Creek Drive South, Suite 430

Denver, Colorado 80209

Telephone: (303) 282-4800
Attention: Ms. Shari Humpherys
Email: shumpherys@corporatestock.com



If to the Purchaser:

[NAME]

[ADDRESS]

Telephone:
Email:

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

Section 5.7     Successors and Assigns. Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any permitted assignee of the
Note. The Purchaser may assign some or all of its rights hereunder to any
permitted assignee of the Note; provided, however, that any such assignment
shall not release the Purchaser from its obligations hereunder unless such
obligations are assumed by such assignee and the Company has consented to such
assignment and assumption.

Section 5.8     Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 5.9     Survival. The representations, warranties, agreements and
covenants in this Agreement shall survive the Closing.

[Signature Page Follows]

 7 

 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.



  COMPANY:           AMERI HOLDINGS, INC.       By:       Name:   Giri Devanur  
  Title: President and Chief Executive Officer





  PURCHASER:               [NAME]



 



 8 

 



 

EXHIBIT A

Form of Note

 

 

 

 



EXHIBIT B

Form of Registration Rights Agreement

 

